Exhibit 10.6
TRW Automotive Inc.
John C. Plant 2009 Supplemental Retirement Plan



--------------------------------------------------------------------------------



 



CONTENTS

              Page  
ARTICLE I INTRODUCTION
    1  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
ARTICLE III VESTING OF BENEFITS
    6  
 
       
3.01 Vesting of Accrued Benefits
    6  
3.02 Vesting of Retention Incentive Credit
    6  
 
       
ARTICLE IV AMOUNT OF BENEFITS
    8  
 
       
4.01 Accrued Benefits
    8  
4.02 Supplemental Retirement Benefit
    8  
 
       
ARTICLE V MANNER OF PAYMENT OF BENEFITS
    9  
 
       
5.01 Time and Form of Payment of Accrued Benefit and Retention Incentive Credit
    9  
5.02 Time and Form of Payment for Supplemental Retirement Benefit
    9  
 
       
ARTICLE VI MISCELLANEOUS PROVISIONS
    10  
 
       
6.01 Income Tax Withholding
    10  
6.02 OASDI/Medicare Payroll Taxes Gross-Up
    10  
6.03 Funding
    10  
6.04 ERISA Status
    11  
6.05 Assignment
    11  
6.06 Employment Rights
    11  
6.07 Administration
    11  
6.08 Incompetent Persons
    11  
6.09 Amendment/Termination of the Plan
    12  
6.10 Successors
    12  
6.11 Governing Law
    12  
6.12 Construction
    12  
6.13 Claims Procedure
    13  

i



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
The TRW Automotive Inc. Executive Supplemental Retirement Plan (the “Prior
Plan”) was initially adopted effective as of February 28, 2003. The Prior Plan
was established and maintained by TRW Automotive Inc. a Delaware corporation
(the “Employer”), in order to provide retirement benefits for its President and
Chief Executive Officer, John C. Plant (the “Participant”), in accordance with
the terms of the Employment Agreement (as hereinafter defined).
The Prior Plan was intended to provide a level of retirement benefits
essentially equal to the benefit that the Participant would have received had he
spent his entire career with the Employer and TRW in the United States and had
accrued retirement benefits under the United States qualified pension plan
(without regard to the limitations on pensionable compensation and benefit
amounts under that plan), but taking into account accrued and vested pension
benefits otherwise due him under the United Kingdom pension scheme maintained by
TRW Limited. The Prior Plan was intended to be a non-qualified “top hat” plan
for purposes of the Employee Retirement Security Act of 1974, as amended
(“ERISA”). The Participant and the Employer have agreed that the Prior Plan
shall be terminated as of January 1, 2009 and the Employer will contribute to
the Employee Trust (as defined below) a lump sum payment of $19,436,710 on
January 2, 2009 in full satisfaction of the Participant’s rights under the Prior
Plan and in accordance with the transition relief rules promulgated by the
Treasury Department under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
This John C. Plant 2009 Supplemental Retirement Plan (the “Plan”) is effective
as of January 1, 2009 and is intended to provide the Participant with additional
retirement benefit accruals commencing January 1, 2009, subject to the vesting
terms set forth herein. This Plan is intended to be a non-qualified “top hat”
plan for purposes of ERISA and is intended to comply with Section 409A of the
Code. In the event that the Participant terminates Employment prior to January
1, 2009, this Plan shall be void ab initio, and the Participant’s rights to
benefits shall be determined by reference to the Prior Plan as in effect
immediately prior to the adoption of this Plan (with such modifications to
payment terms as required to avoid subjecting the Participant to additional
taxation under Section 409A of the Code).



--------------------------------------------------------------------------------



 



2

ARTICLE II
DEFINITIONS

2.01   As used herein, the terms set forth below shall have the meanings
indicated:

  (a)   Accrued Benefit means the lump sum that is Actuarially Equivalent to
(i) the annual life annuity defined by the formula set forth under (1), (2) and
(3) below, adjusted by (ii) the lump sum amounts described under (4) through
(8) below:

  (1)   1.5% of Earnings, multiplied by years and months of Pensionable
Employment prior to January 1, 2013; less     (2)   0.4% of Covered Compensation
at the Participant’s date of termination, multiplied by years and months of
Pensionable Employment prior to January 1, 2013; plus     (3)   1.33% of
Earnings, multiplied by years and months of Pensionable Employment after
December 31, 2012; plus     (4)   The OASDI/Medicare payroll and related taxes
gross-up amount, as described in Section 6.02; less     (5)   The aggregate
amount paid to the Participant (or returned to the Employer) from the Employee
Trust on the Employee Trust Payment Date (exclusive of any tax adjustment
payments pursuant to the Employment Agreement); less     (6)   $18,326,074; less
    (7)   the lump sum Actuarial Equivalent of any incremental benefit accruals
to the Participant under the UK Scheme after December 31, 2008; less     (8)  
in the event the Participant continues to earn an Accrued Benefit beyond the
Normal Vesting Date, the portion of the Accrued Benefit paid to the Participant
on the Normal Vesting Date.

      An example of how the Accrued Benefit is calculated is illustrated in
Exhibit A hereto.     (b)   Actuarially Equivalent (or Actuarial Equivalent)
means having the same actuarial present value as determined under the following
assumptions:

          Mortality: Rates as described in IRS Revenue Ruling 2007-67 (as such
rates may be updated from time to time).



--------------------------------------------------------------------------------



 



3

Interest: 30-year Treasury rate as published for November 2008 (4.0%).

  (c)   Beneficiary means the Participant’s Spouse or, if the Participant has no
Spouse, the Participant’s estate.     (d)   Board means the Board of Directors
of the Employer.     (e)   Cause shall have the meaning assigned to such term
under the Employment Agreement.     (f)   Code means the Internal Revenue Code
of 1986 as amended.     (g)   Covered Compensation shall have the same meaning
as that contained in the TRW Automotive Inc. Salaried Pension Plan.     (h)  
Disability shall have the meaning assigned to such term under the Employment
Agreement.     (i)   Earnings means the sum of (a) the Base Salary received in
the twelve (12) month period preceding the Participant’s termination of
Employment, but not less than $1,350,000, and (b) the average of the Annual
Bonuses earned with respect to the four (4) completed fiscal years among the
eight (8) completed fiscal years immediately preceding the Participant’s
termination of Employment that produces the highest such average, but not less
than $650,000. For purposes of this Plan, the terms “Base Salary,” “Annual
Bonuses” and “Employment Term” will have the meanings assigned to them in the
Employment Agreement.     (j)   Employee Trust means a funded “secular” trust
created for the benefit of the Participant, pursuant to which the Participant
shall be entitled to receive the amounts contributed to such trust together with
earnings (positive or negative) thereon on December 31, 2010 (or on such earlier
dates as set forth under the Employment Agreement and trust agreement, subject
to the vesting terms set forth thereunder).     (k)   Employee Trust Payment
Date means the date upon which all amounts held in the Employee Trust shall be
(i) paid to the Participant (to the extent such amounts become vested) or
(ii) returned to the Employer (to the extent such amounts are forfeited by the
Participant), in each case, pursuant to the terms of the Employment Agreement
and the Employee Trust.     (l)   Employer means TRW Automotive Inc., a Delaware
Corporation, and its affiliates.     (m)   Employment means the Participant’s
employment with the Employer, which shall be deemed to terminate as of the date
on which the Participant





--------------------------------------------------------------------------------



 



4



      has a “separation from service” with the Employer within the meaning of
Section 409A of the Code.     (n)   Employment Agreement means the employment
agreement dated February 6, 2003, by and between TRW Automotive Acquisition
Corp. and TRW Limited and the Participant, as may be amended from time to time.
    (o)   Good Reason shall have the meaning assigned to such term under the
Employment Agreement.     (p)   Normal Vesting Date means December 31, 2010.    
(q)   Participant means John C. Plant.     (r)   Pensionable Employment means
Participant’s global service with the Employer.     (s)   Plan means this John
C. Plant 2009 Supplemental Retirement Plan, including any amendments thereto, as
set forth in this document.     (t)   Retention Incentive Credit means a lump
sum payment of $3,700,000 which shall accrue at a rate of $77,083.33 per month
from January 2009 through December 2012.     (u)   Retention Vesting Date means
December 31, 2012.     (v)   Spouse means the person to whom the Participant is
married as of the date of his death.     (w)   Supplemental Retirement Benefit
shall mean an amount equal to the excess of (i) the lump sum Actuarial
Equivalent of the amount which the Participant would have earned as the Accrued
Benefit and Retention Incentive Credit if the Participant had remained employed
with the Employer for an additional two years following the date of his actual
termination of Employment (treating such amount as fully vested for purposes of
Article III of the Plan), over (ii) the lump sum Actuarial Equivalent amount of
the Participant’s Accrued Benefit and Retention Incentive Credit as of the date
of his termination of Employment.     (x)   TRW means TRW Inc. and any
predecessor company, and any company which was in the same controlled group as
TRW (as defined in Code section 1563(a) determined without regard to sections
1563(a)(4) or 1563 (e)(3)(C)).     (y)   UK Scheme means the TRW Pension Scheme
established by a trust deed dated June 30, 1928, as amended, and its successors.



--------------------------------------------------------------------------------



 



5



  (z)   Window Period shall have the meaning assigned to such term under the
Employment Agreement.



--------------------------------------------------------------------------------



 



6



ARTICLE III
VESTING OF BENEFITS

3.01   Vesting of Accrued Benefits

  (a)   Generally The Participant’s rights to any Accrued Benefits under the
Plan shall become 100% vested on the Normal Vesting Date, subject to the
Participant’s continued Employment through such date.     (b)   Voluntary
Termination of Employment or Termination for Cause In the event that the
Participant voluntarily terminates Employment (other than for Good Reason or
during a Window Period) or the Participant is terminated by the Employer for
Cause, in each case, prior to the Normal Vesting Date, the Participant shall
forfeit all Accrued Benefits under the Plan without the payment of any
consideration by the Employer in respect thereof.     (c)   Termination due to
Death or Disability In the event that the Participant terminates Employment due
to the Participant’s death or Disability prior to the Normal Vesting Date, the
Participant shall be fully vested in the Accrued Benefits earned through the
date of the Participant’s termination of Employment due to death or Disability.
    (d)   Termination without Cause; for Good Reason; or During a Window Period
In the event that the Participant’s Employment is terminated (i) by the Employer
without Cause, (ii) by the Participant for Good Reason or (iii) by the
Participant during a Window Period, in each case, prior to the Normal Vesting
Date, then (A) the Participant shall be fully vested in the Accrued Benefits
earned through the date of such termination of Employment and (B) the
Participant shall be entitled to receive the Supplemental Retirement Benefit
subject to the terms set forth under Articles IV and V.

3.02   Vesting of Retention Incentive Credit

  (a)   Generally The Participant’s rights to any Retention Incentive Credit
under the Plan shall become 100% vested on the Retention Vesting Date, subject
to the Participant’s continued Employment through such date.     (b)   Voluntary
Termination of Employment or Termination for Cause In the event that the
Participant voluntarily terminates Employment (other than for Good Reason or
during a Window Period) or the Participant is terminated by the Employer for
Cause, in each case, prior to the Retention Vesting Date, the Participant shall
forfeit his entire Retention Incentive Credit under the Plan without the payment
of any consideration by the Employer in respect thereof.



--------------------------------------------------------------------------------



 



7

  (c)   Termination due to Death or Disability In the event that the Participant
terminates Employment due to the Participant’s death or Disability prior to the
Retention Vesting Date, the Participant shall be fully vested in the portion of
the Retention Incentive Credit earned through the date of the Participant’s
termination of Employment due to death or Disability.     (d)   Termination
without Cause; for Good Reason; or During a Window Period In the event that the
Participant’s Employment is terminated (i) by the Employer without Cause,
(ii) by the Participant for Good Reason or (iii) by the Participant during a
Window Period, in each case, prior to the Retention Vesting Date, then (A) the
Participant shall be fully vested in the portion of the Retention Incentive
Credit earned through the date of such termination of Employment and (B) the
Participant shall be entitled to receive the Supplemental Retirement Benefit
subject to the terms set forth under Articles IV and V.



--------------------------------------------------------------------------------



 



8



ARTICLE IV
AMOUNT OF BENEFITS

4.01   Accrued Benefits       Following any termination of the Participant’s
Employment, the Participant shall be entitled to receive the Accrued Benefits
and the Retention Incentive Credit earned through the date of his termination of
Employment, to the extent then vested pursuant to Article III hereof, payable at
the time set forth under Section 5.01.

4.02   Supplemental Retirement Benefit       Following a termination of the
Participant’s Employment (i) by the Employer without Cause, (ii) by the
Participant for Good Reason or (iii) by the Participant during a Window Period,
the Participant shall be entitled to receive the Supplemental Retirement
Benefit, payable at the time set forth under Section 5.02.



--------------------------------------------------------------------------------



 



9



ARTICLE V
MANNER OF PAYMENT OF BENEFITS

5.01   Time and Form of Payment of Accrued Benefit and Retention Incentive
Credit       The Participant’s Accrued Benefit and Retention Incentive Credit
under the Plan (other than any amounts payable under Section 6.02) shall be paid
(to the extent vested) to the Participant (or to the Participant’s Beneficiary
following the date of the Participant’s death) in the form of lump sum payment
on the earlier of (i) the first day of the seventh month following the
Participant’s termination of Employment or (ii) a date that is within 90 days
following the date of the Participant’s death; provided, however, that in the
event the Participant has not terminated Employment prior to the Normal Vesting
Date, the Accrued Benefit earned through the Normal Vesting Date shall be paid
to the Participant in a lump sum on such date. No other timing or form of
payment will be permitted. An example of how the lump sum payments are
calculated is illustrated in Exhibit A hereto.   5.02   Time and Form of Payment
for Supplemental Retirement Benefit       In the event the Participant is
entitled to receive a Supplemental Retirement Benefit pursuant to Section 4.02,
such Supplemental Retirement Benefit shall be paid to the Participant in equal
monthly installments over the period commencing on the first day of the seventh
month following the Participant’s termination of Employment and ending on the
second anniversary of the date of the Participant’s termination of Employment;
provided, however, that the Participant’s right to receive such payments shall
be subject to the Participant’s continued compliance with the provisions of
Section 8 and 9 of the Employment Agreement (except for insignificant breaches
of Section 9 of the Employment Agreement as reasonably determined by the
Employer).



--------------------------------------------------------------------------------



 



10



ARTICLE VI
MISCELLANEOUS PROVISIONS

6.01   Income Tax Withholding       The Employer or its agent shall deduct from
all distributions under the Plan the amount of federal and state income taxes it
is required to withhold.   6.02   OASDI/Medicare Payroll Taxes Gross-Up      
The value of benefits accrued under the Plan are expected to be wages for
purposes of the OASDI (old-age, survivors and disability insurance) and Medicare
payroll taxes. Whenever such OASDI and Medicare payroll taxes become due, but
subject to Treas. Reg. § 1.409A-3(j)(4)(vi), the Employer shall pay the
Participant’s share of the OASDI and Medicare portion of such payroll taxes,
plus an amount, which when added to such payroll taxes paid, shall result in the
Participant having no-after tax cost for the Employer’s payment of such payroll
taxes. The payments required by this section shall be considered part of the
Participant’s Accrued Benefit. In calculating such payments, the Employer shall
make a reasonable good faith estimate of the sum of the Participant’s top
marginal federal, after-tax state and local tax brackets, as well as the impact
of any resulting foreign taxes or credits, or any excise taxes, in all cases
taking into account Participant’s individual circumstances. The Employer shall
retain an independent certified public accountant at the Employer’s cost, whose
selection shall be approved by the Participant, to calculate the sum of the
Participant’s top marginal federal, after-tax state and local tax brackets, as
well as the impact of any resulting foreign taxes or credits, or any excise
taxes, in all cases taking into account Participant’s individual circumstances.
  6.03   Funding

  (a)   The Employer shall contribute cash to pay benefits under the Plan
through an irrevocable grantor trust; provided, however, that no such
contributions shall be made at any time when such contributions would subject
the Participant to additional taxation pursuant to Section 409A(b)(3) of the
Code. The trust assets are to be used exclusively to pay benefits under the
Plan. However, in the event the Employer becomes insolvent or seeks protection
under the bankruptcy laws, the trust assets must be paid over to the Employer as
provided in the trust agreement and will be subject to the claims of the
Employer’s general creditors. Neither the Participant nor his beneficiary shall
have any right, title or interest in or to any investments which the Employer
may make to aid it in meeting its obligations hereunder. To the extent that any
person acquires a right to receive benefits from the Employer under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Employer.



--------------------------------------------------------------------------------



 



11

  (b)   The terms of the Employer’s trust contribution obligation shall be
governed by the terms of the trust, a copy of which is attached hereto and is
incorporated herein by reference.

6.04   ERISA Status       The Plan is an unfunded promise to pay deferred
compensation. It is not intended to comply with the rules for qualified plans in
section 401(a) of the Internal Revenue Code. The Plan is designed to be exempt
from the rules for employee benefit plans in Title I (except Parts One and Five)
of the Employee Retirement Income Security Act of 1974 (ERISA). Participation in
the Plan is limited to a single highly compensated management employee who
qualifies as such under Title I of ERISA.   6.05   Assignment       Except to
the extent required by law, neither the Participant nor any other person shall
have the right to assign, pledge, mortgage, transfer or otherwise encumber
benefits under the Plan in advance of actual receipt thereof.   6.06  
Employment Rights       The Plan is not an employment contract and it creates no
right to continue Employment for any length of time.   6.07   Administration    
  The Board administers the Plan and has the sole discretionary authority to do
all things necessary to administer the Plan, including construing its language
and determining eligibility for benefits. The Board has the sole discretionary
authority to equitably adjust the Participant’s rights under the Plan or the
amount of the Participant’s benefit. The Board may adopt any rules necessary to
administer the Plan which are not inconsistent with its terms. The Board may
delegate its authority to administer the Plan. Notwithstanding anything to the
contrary herein, any action taken by the Board under this Section 6.07 must be
consistent with, and shall in no way contravene, the provisions of Section 5(c)
of the Employment Agreement and the Participant’s rights thereunder.   6.08  
Incompetent Persons       If the Board finds that any person entitled to a
benefit under the Plan is unable to manage his or her affairs because of legal
incompetence, the Board, in its discretion, may pay the benefit due such person
to an individual deemed by the Board to be responsible for the maintenance of
such person. Any such payment constitutes a complete discharge of the Employer’s
liability under the Plan.



--------------------------------------------------------------------------------



 



12



6.09   Amendment/Termination of the Plan       This Plan represents the entire
agreement between Employer and Participant. The Employer through action of the
Board may amend or terminate the Plan by a written instrument, provided such
amendment or termination is consistent with, and in no way contravenes, the
provisions of Section 5(c) of the Employment Agreement and the Participant’s
rights thereunder. An amendment (including an amendment to terminate the Plan)
to the Plan cannot reduce or eliminate the Participant’s Accrued Benefit as of
the later of the effective date or execution date of such amendment. No
amendment (including an amendment to terminate the Plan) may be executed or made
effective on or after the date of a Change of Control (as defined in the
Employment Agreement) without the Participant’s written consent.   6.10  
Successors       The Plan is binding on the beneficiaries, executor and
administrator of the Participant, and upon the successors (by sale, merger
consolidation or otherwise) of the Employer.   6.11   Governing Law       The
validity and construction of the Plan is governed by the laws of the State of
New York without giving effect to the principles of conflicts of law. Further,
notwithstanding anything to the contrary herein, the Plan shall be construed in
accordance with the terms of Section 409A of the Code, wherever and to the
extent applicable.   6.12   Construction       The following principles apply to
the construction of the Plan.

  (a)   Interpretation of Plan The Board or its delegate has the sole
discretionary authority to construe the language of the Plan and to resolve all
questions concerning eligibility for benefits, plan administration and
interpretation of the plan document.     (b)   Invalidity of Any Provision In
the event any provision of the Plan is declared to be invalid, in whole or in
part, such provision is null and void. The remaining provisions of the Plan are
unaffected and remain in full force and effect. However, the Board, in its
discretion may construe the provision in such a manner that it is valid in the
jurisdiction where it is declared to be invalid.     (c)   Enforceability of Any
Provision A provision of the Plan which is invalid in any jurisdiction remains
in effect and is enforceable in all jurisdictions in which the provision is
valid.



--------------------------------------------------------------------------------



 



13



6.13   Claims Procedure       The claims procedure set forth in this paragraph
is the exclusive method of resolving disputes that arise under the Plan.

  (a)   Written Claim The claim must be in writing. All claims must be submitted
to the Board within 12 months of the date on which the claimant contends he or
she first had a right to receive a benefit under the Plan.     (b)   Denial of
Claim Where the Board denies a claim, in whole or in part, it must furnish the
claimant with a written notice of the denial setting forth the following
information, in a manner calculated to be understood by the claimant.

  (1)   A statement of the specific reasons for the denial of the claim.     (2)
  References to the specific provisions of the Plan on which the denial is
based.     (3)   A description of any additional material or information
necessary to perfect the claim with an explanation of why such material or
information is necessary.     (4)   An explanation of the claims review
procedure with a statement that the claimant must request review of the decision
denying the claim within 90 days following the date on which such notice was
received by the claimant.

      The written notice of denial must be mailed to the claimant within 90 days
following the date on which the claim was received by the Board. If special
circumstances require an extension of time for processing a claim, the written
notice may be mailed to the claimant not more than 180 days following the date
on which the claim was received by the Board. Within the initial 90-day period,
the claimant must be notified in writing of the extension, of the special
circumstances requiring the extension and of the date by which the claimant will
be furnished with written notice of the decision concerning the claim.     (c)  
Review of Denial The claimant may request review of the denial of a claim. A
request for review must be mailed to the Board within 90 days of the date on
which the written notice of denial is received by the claimant and must set
forth the following information.

  (1)   The date on which the notice of denial of the claim was received by the
claimant.     (2)   The specific portions of the denial of the claim that the
claimant disputes.



--------------------------------------------------------------------------------



 



14

  (3)   A statement by the claimant setting forth the basis upon which the
claimant believes the Board should reverse the denial of the claim for benefits
under the Plan.     (4)   Written material (included as exhibits) that the
claimant desires the Board to examine.

  (d)   Decision on Review The Board must afford the claimant an opportunity to
review documents pertinent to the claim and must conduct a full and fair review
of the claim and its denial. The Board’s decision on review must be furnished to
the claimant in writing in a manner calculated to be understood by the claimant,
and it must include a statement of the reasons for the decision with references
to the specific provisions of the Plan upon which the decision is based. The
decision on review must be mailed to the claimant within 90 days following the
date on which the request for review is received by the Board. If special
circumstances require an extension of time to consider a request for review, the
Board’s written review of the claim may be mailed to the claimant not more than
180 days after the Board received the request for review. Within the initial
90-day period, the Board must notify the claimant in writing of the extension,
of the special circumstances requiring the extension and of the date by which
the claimant will be furnished with written notice of the decision reviewing the
claim.     (e)   Transmission of Documents All written documents required by
these claim procedures must be sent by first-class certified mail (return
receipt requested) through the United States Postal Service. The date on which
any document is mailed is determined by the postmark affixed to the document by
the United States Postal Service. The date on which any document is received is
determined by the date on the signed receipt for certified mail. Notices to the
Participant must be mailed to the Participant’s last known address. Notices to
the Board must be mailed to:

TRW Automotive Inc.
12001 Tech Center Drive
Livonia, Michigan 48150
Attention: General Counsel



--------------------------------------------------------------------------------



 



15

EXECUTION
WHEREFORE, the Employer and Participant have executed this Plan on the 18th day
of December, 2008.

                              TRW AUTOMOTIVE INC.    
 
               
 
      By   /s/ Neil E. Marchuk
 
Neil E. Marchuk    
 
               
 
      Its   Executive Vice President, Human Resources
 
   
 
                            PARTICIPANT    
 
               
 
          /s/ John C. Plant
 
     John C. Plant      
ATTEST:

/s/ Sheri Roberts
 
Sheri Roberts
               



--------------------------------------------------------------------------------



 



Exhibit A
The following example is hypothetical and intended to illustrate Plan
arithmetic. Actual benefits and lump sums under the Plan will depend on the
timing and circumstances of Mr. Plant’s retirement, and on his compensation
history at that date. The illustration is based on the assumption that
Mr. Plant’s Base Salary will increase at a rate approximating 4% per year, and
that the Annual Bonus earned in a given year will vary by 150%, 200% or 250% of
Base Salary as indicated below.

                             
a
  Normal Retirement age under Plan Provisions                     57 1/2  
b
  Actual age of retirement                     59       Calculate accrued annual
gross Plan benefit at age 59                
 
  Base Salary in prior year           $ 1,966,000          
 
  Annual Bonus in prior year     200 %   $ 3,932,000          
 
  Annual Bonus in second prior year     150 %   $ 2,835,000          
 
  Annual Bonus in third prior year     200 %   $ 3,634,000          
 
  Annual Bonus in fourth prior year     250 %   $ 4,367,500          
 
  Annual Bonus in fifth prior year   Actual   $ 3,904,000          
 
  Annual Bonus in sixth prior year   Actual   $ 3,610,800          
 
  Annual Bonus in seventh prior year   Actual   $ 3,658,000          
 
  Annual Bonus in eighth prior year   Actual   $ 3,115,830          
 
  Earnings to apply in gross benefit formula                   $ 5,931,375  
 
  Years of Pensionable Employment at age 59                     35   c   Annual
gross Plan benefit, payable for life commencing at 59   $ 3,102,600   d  
Present Value at 1/01/2013, of $1 per year payable for life commencing on this
date*     15.1127   e   Lump sum value at 1/1/2013 = d x c   $ 46,888,508   f  
Lump sum adjusted for Medicare gross-up ( 2.6%)   $ 48,107,609   g   Aggregate
amount paid from the Employee Trust on the Employee Trust Payment Date **   $
(19,670,650 ) h   Amount Specified in 2.01 (a) (6)   $ (18,326,074 ) i   Accrued
Benefit Paid on the Normal Vesting Date***     —   j   Accrued Benefit****   $
10,110,885  

 

*   Under the terms of the Plan, the factor that will be used in converting the
formula benefit to an actuarially equivalent lump sum will be based on a 4.0%
interest rate and on mortality rates prescribed by the IRS for use in
determining minimum lump sums in the year in which the distribution occurs. The
factor used in the illustration above are based on the mortality rates published
for use in 2013.   **   Assumes investment earnings of .6% (net of applicable
taxes) on initial trust deposit of $19,436,710.   ***   Assume zero for purposes
of this illustration   ****   The Retention Incentive Credit has been excluded
for purposes of this illustration

